Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 17-22

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Houser et al. (US 2012/0112687), fails to teach a base frame; a plurality of disassemblable components assembled to the base frame and having a ready configuration, wherein the plurality of disassemblable components is configured to support a tissue sample; a sample conveyor; a blade assembly configured to be coupled to the base frame, wherein the sample conveyor is configured to convey the tissue sample through the blade assembly; a control unit communicatively coupled to the sample conveyor; and one or more component sensors communicatively coupled to the control unit, the one or more component sensors configured to output a signal indicative of at least one of the plurality of disassemblable components missing from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798